Citation Nr: 9919521	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-17 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids.

2.  Entitlement to a compensable (increased) evaluation for 
residuals of multiple shrapnel fragment wounds of the left 
leg and knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1968 to March 
1971, with subsequent service with the Ohio Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which declined to reopen the veteran's claim 
for service connection for hemorrhoids on the basis of new 
and material evidence.

The issue of entitlement to a compensable evaluation for 
residuals of multiple shrapnel fragment wounds of the left 
leg and knee will be discussed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  An unappealed September 1978 rating decision denied 
service connection for hemorrhoids. 

2.  The evidence associated with the claims file subsequent 
to the September 1978 rating decision does not tend to 
establish any material fact which was not already of record 
at the time of the September 1978 rating decision and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The September 1978 rating decision which denied service 
connection for hemorrhoids is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  The evidence received since the September 1978 rating 
decision is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998). 

An original claim for service connection for hemorrhoids was 
denied by the RO in a September 1978 rating decision.  That 
decision was predicated on a finding that service medical 
records did not show that the veteran had hemorrhoids in 
service.  The veteran was notified of that decision and of 
his appellate rights in October 1978 but failed to seek 
appellate review within one year of notification. 

Where, as in this case, a notice of disagreement is not filed 
within one year of the date of mailing of the notification of 
the RO's denial of the veteran's claim, the denial is final 
and is not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  Thus, the September 1978 rating decision is final.  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The September 1978 rating decision which denied service 
connection for hemorrhoids is final, as it was the last 
disposition in which the claim was finally disallowed on any 
basis.  The relevant evidence at the time consisted of the 
veteran's service medical records and a report from a VA 
examination conducted in August 1978.  Consequently, the 
evidence that must be considered in determining whether the 
claim may be reopened based on new and material evidence is 
that added to the record since the September 1978 rating 
decision.

Since that rating decision, the veteran has not submitted any 
clinical evidence pertaining to hemorrhoids.  In this 
respect, the veteran submitted treatment reports from Michael 
McKee, M.D., dated from September 1986 to December 1996, as 
well as service medical records associated with his Ohio Army 
National Guard service, dated from 1975 to 1992.  Although 
new, these reports do not mention any complaint, treatment or 
finding pertaining to hemorrhoids.  Therefore, none of these 
reports are probative of the central issue of whether the 
veteran currently suffers from hemorrhoids as a result of 
service.  See 38 C.F.R. § 3.156.

The Board also considered the veteran's lay statements, 
including testimony presented before a hearing officer at the 
RO in November 1997.  The veteran testified that he was first 
treated for hemorrhoids in service.  He stated that 
hemorrhoids were noted following his separation from service 
while undergoing surgical removal of lipomas in 1972 or 1975.  
He also related that he received treatment for hemorrhoids by 
his family physician, Dr. McKee, since 1984.  He indicated 
that he currently suffered from hemorrhoidal flare-ups from 
time to time, with his most recent flare-up occurring in the 
early summer of 1997.

The Board finds these statements to be new, as they were not 
of record at the time of the September 1978 rating decision.  
Nevertheless, the Board finds that these statements cannot be 
deemed material as defined under 38 C.F.R. § 3.156.  As 
noted, evidence is probative when it tends to prove, or 
actually proves, an issue.  See Routen, 10 Vet. App. at 186, 
citing Black's Law Dictionary 1203 (6th ed. 1990).  To be 
material, the evidence also should be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  In this case, the 
veteran's statements fail to meet both of these tests.  In 
this regard, the Court has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here, the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of hemorrhoids.  Under these 
circumstances, the veteran's statements, unsupported by 
medical evidence, are neither probative to the central issue 
in this case, nor are they so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the veteran's statements cannot be deemed 
material.

As a whole, the evidence received since the September 1978 
rating decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran currently suffers from hemorrhoids which began in 
service.  Therefore, it follows that new and material 
evidence has not been submitted subsequent to the September 
1978 rating decision to reopen the claim for service 
connection for hemorrhoids.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine may not be applied in this case.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As the foregoing explains the need for competent evidence 
demonstrating that the veteran currently suffers from 
hemorrhoids which began in service, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service connection 
for this disability.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996). 




ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for hemorrhoids, the appeal is 
denied.


REMAND

The record discloses that additional action by the RO is 
required before the Board can adjudicate the claim of 
entitlement to a compensable evaluation for residuals of 
multiple shrapnel fragment wounds of the left leg and knee.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claim is fairly adjudicated. 

The veteran's residuals of multiple shrapnel fragment wounds 
of the left leg and knee are currently evaluated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, which evaluates the severity of service-connected 
scars.  The Board notes that the veteran was afforded a VA 
scars (skin) examination in January 1997 at which time the 
examiner noted a scar on the left knee; a scar in the medial 
aspect of the tibial spine a little below the knee where 
there appeared to be some tissue loss that had filled in and 
reportedly produced no functional deficit associated with the 
scar; and a scar over the midshaft of the anterior tibia 
which also appeared to be associated with some tissue loss 
but was also described as well healed with no apparent 
functional deficit.  The examiner also reported that the 
veteran had a faint scar over the proximal aspect of the 
lateral left hip.  In pertinent part, he found no limitation 
of function with the scars.  

However, at a personal hearing conducted in November 1997, 
the veteran reported that he had discomfort with the scars 
particularly in the winter months.  He also indicated that he 
was starting to have problems with the knee joint including 
stiffness and pain, and he reported that he had pain in his 
left leg from the hip to the knee primarily.  He stated that 
he had to elevate the leg at the end of the day to relieve 
discomfort.  He indicated that he had to take over-the-
counter pain relief medication for these symptoms.  

The Board notes that although the most recent examination 
provides a description of the appearance of the scars and 
indicates that there was no limitation of function caused by 
the scars, the Board notes that consideration must also be 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4 (1998), whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Although for residuals of wounds, 
the most obvious feature of the disability is the scar, the 
effects of bone or muscle loss, or muscle hernia, or lesion 
of a peripheral nerve, should also be considered.  Further, 
although the Board notes that muscle damage for wounds over 
the tibia may be minimal, in evaluating the veteran's 
service-connected shrapnel fragment wound residuals, the 
Board must nonetheless also consider whether this disability 
is more appropriately rated under the criteria for rating 
muscle injuries which would encompass any residual scars.  
See 38 C.F.R. §§ 4.14, 4.73 (1998). 

Guidance in rating muscle injuries is set out at 38 C.F.R. § 
4.56 (1998), which discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under the criteria 
for rating muscle injuries, disabilities are characterized as 
either slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (1998). 

As noted above, the January 1997 VA examination focused on 
the veteran's scars, but failed to assess the extent of any 
muscle or neurological impairment associated with these 
wounds.  Therefore, the veteran should be afforded an 
appropriate examination to evaluate these wounds.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303(a) (1996) 
(VA has a duty to assist the veteran in the development of 
facts pertinent to his claim);  Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992) (when an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination to determine the 
nature and severity of his residuals of 
multiple shrapnel fragment wounds of the 
left leg and knee.  It is imperative that 
the claims folder, containing all 
evidence relevant to the case, including 
a copy of this REMAND, be provided to the 
examiner for his or her review.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  X-rays 
should be performed to determine whether 
any retained fragments are present. The 
examiner is to note the muscle(s) 
penetrated by the shell fragment wounds 
and whether any wound was a through-and-
through injury.  The examiner is to 
specifically address the cardinal signs 
and symptoms of muscle disability, 
namely, loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement of the left lower 
extremity.  Any neurological involvement 
also should be documented.  The examiner 
is requested to indicate the presence, 
etiology and degree of any observed 
joint-related symptomatology.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the requests 
set forth in this REMAND, and, if not, 
the RO should implement corrective 
procedures.  

3.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service-
connected residuals of multiple shrapnel 
fragment wounds of the left leg and knee 
in light of all pertinent evidence and 
all applicable laws, regulations, and 
case law, to include applicable criteria 
under the provisions of 38 C.F.R. § 4.73.

4.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

